Case 20-20425-GLT        Doc 299    Filed 05/25/21 Entered 05/25/21 15:23:51    Desc Main
                                   Document      Page 1 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 VIDEOMINING CORPORATION,                        Bankruptcy No. 20-20425-GLT

               Debtor.                           Chapter 11

                                                 Document No.

                                                 Related to Doc. Nos. 102, 113, 179,
                                                 180, 181, 189, 208, 235, 250, 284 & 296

 CERTIFICATION OF COUNSEL FOR SIXTH STIPULATION AND CONSENT ORDER
 MODIFYING AND EXTENDING ORDERS AUTHORIZING DIP FINANCING AND USE
                       OF CASH COLLATERAL

       The undersigned counsel hereby certifies that a Sixth Stipulation and Consent

 Order Modifying and Extending Orders Authorizing DIP Financing and Use of Cash

 Collateral was agreed to by the Debtor, Enterprise Bank, White Oak Business Capital,

 Inc., and the Internal Revenue Service.

       The signature requirements of W.PA.LBR 5005-6 have been followed in

 obtaining the agreement of all parties and is reflected in the attached document.

          [X] No other Order has been filed pertaining to the subject matter of this

 agreement.
Case 20-20425-GLT     Doc 299    Filed 05/25/21 Entered 05/25/21 15:23:51   Desc Main
                                Document      Page 2 of 4



                                              Respectfully Submitted,



 Date: May 25, 2021                           /s/ Robert O Lampl
                                              ROBERT O LAMPL
                                              PA I.D. #19809
                                              JOHN P. LACHER
                                              PA I.D. #62297
                                              RYAN J. COONEY
                                              PA I.D. #319213
                                              SY O. LAMPL
                                              PA I.D. #324741
                                              Counsel for the Debtor
                                              223 Fourth Avenue, 4th Fl.
                                              Pittsburgh, PA 15222
                                              (412) 392-0330 (phone)
                                              (412) 392-0335 (facsimile)
                                              Email: rlampl@lampllaw.com
Case 20-20425-GLT       Doc 299    Filed 05/25/21 Entered 05/25/21 15:23:51       Desc Main
                                  Document      Page 3 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 VIDEOMINING CORPORATION,                       Bankruptcy No. 20-20425-GLT

              Debtor.                           Chapter 11

                                                Document No.

                                                Related to Doc. Nos. 102, 113, 179,
                                                180, 181, 189, 208, 235, 250, 284 & 296

                                CERTIFICATE OF SERVICE

       I, Robert O Lampl, hereby certify, that on the 25th day of May, 2021, a true and

 correct copy of the foregoing Certification of Counsel for Sixth Stipulation and

 Consent Order Modifying and Extending Orders Authorizing DIP Financing and

 Use of Cash Collateral was served upon the following (via electronic service):

 Norma Hildenbrand
 Office of the U.S. Trustee
 1001 Liberty Avenue, Suite 970
 Pittsburgh, PA 15222
 Norma.L.Hildenbrand@usdoj.gov

 Thomas D. Maxson
 Dentons Cohen & Grigsby, P.C.
 625 Liberty Avenue
 Pittsburgh, PA 15222
 Thomas.maxson@dentons.com

 Jeffrey M. Rosenthal
 Mandelbaum Salsburg P.C.
 3 Becker Farm Road
 Roseland, NJ 07068
 jrosenthal@lawfirm.ms

 Jill L. Locnikar
 700 Grant Street, Suite 4000
 Pittsburgh, PA 15219
 Jill.locnikar@usdoj.gov
Case 20-20425-GLT     Doc 299    Filed 05/25/21 Entered 05/25/21 15:23:51   Desc Main
                                Document      Page 4 of 4



 Date: May 25, 2021                           /s/ Robert O Lampl
                                              ROBERT O LAMPL
                                              PA I.D. #19809
                                              JOHN P. LACHER
                                              PA I.D. #62297
                                              RYAN J. COONEY
                                              PA I.D. #319213
                                              SY O. LAMPL
                                              PA I.D. #324741
                                              Counsel for the Debtor
                                              223 Fourth Avenue, 4th Fl.
                                              Pittsburgh, PA 15222
                                              (412) 392-0330 (phone)
                                              (412) 392-0335 (facsimile)
                                              Email: rlampl@lampllaw.com
